It is with great respect that 
I stand at this rostrum for the first time as Austrian 
Foreign Minister. Many eminent world leaders have 
stood here before me and laid out their visions on 
international challenges and crises. As many may be 
able to tell, probably even from the last row, I look a bit 
younger than most of the speakers before me. Indeed, 
I believe I am the only person under the age of 30 who 
has the privilege of speaking here this week. So while 
I cannot speak from many years of experience, what I 
can offer is the perspective of a young generation.

My generation is the post-Cold War generation. 
The Iron Curtain collapsed 25 years ago, when I was 3 
years old. For us in Europe, the years after the collapse 
of the Iron Curtain were years filled with hope and new 
opportunities. We could travel freely, study in foreign 
countries and meet people from all over the world. 
We grew up in a society where human rights were 
respected, where the rule of law was a given, and where 
religious freedom was practised. We communicate 
without borders on Facebook and Twitter, we have our 
entire lives stored on our smartphone, and we consume 
the news online.

While the world after the Cold War offered 
fascinating new opportunities, it also proved to be not 
orderly at all, but quite messy and more uncertain than 
many had predicted. Just two years after the Berlin Wall 
came down, war returned to Europe in the Western 
Balkan countries. Thankfully, the horrors came to an 
end, and these countries now have a clear European 
perspective. After the fall of the Iron Curtain, we 
believed that the world would move forward and that 
more and more people would benefit from the same 
opportunities that my generation in Western Europe 
enjoyed. But the world today seems to be shifting 
into reverse. We are facing situations and horrors we 
thought we had overcome many years ago. For young 
people like myself, who learned about the Cold War 
only through history books, it seems unbelievable that 
the thinking in terms of confrontational blocs could 
return to Europe.

The crisis in Ukraine is probably the most serious 
challenge to peace and security Europe has had to face 
in decades. In retrospect, it is easy to claim that this 
development should have been predictable, and that we 
should have foreseen it. But let us be honest. Who would 
have predicted that, after three years of negotiations, 
President Yanukovych would refuse to sign the 
Association Agreement with the European Union? Who 
would have predicted that the Maidan movement would 
be strong enough to force him to leave the country? 
And who would have predicted that Russia would react 
by annexing Crimea and would even actively support 
separatist movements?

We cannot accept that international law should 
be violated and that recognized borders challenged in 
Europe once again. At the same time, we need to find 

a political solution that goes beyond a mere ceasefire. 
We need a solution that offers the prospect of a free, 
stable and united Ukraine, a Ukraine which enjoys 
strong economic ties with both the European Union 
and the Russian Federation. Let us not return to Cold 
War thinking, where two blocs face each other. Our 
political guideline must be to move from a policy of 
“either Europe or Russia” to a logic of “both Europe 
and Russia”.

Some people have claimed that Ukraine would 
not be in this situation had it not given up its nuclear 
weapons. This kind of thinking is dangerous. And we 
have to ask ourselves, where would this lead us? As 
long as nuclear weapons exist, the risk of their use, on 
purpose or by accident, remains real. Let us be clear: 
the use of nuclear weapons, more than any other human 
action, has the potential to end life on this planet. And, 
69 years after Hiroshima and Nagasaki, let us not 
forget that the humanitarian consequences of a single 
nuclear explosion are terrifying and long-lasting. The 
desire to prevent the humanitarian consequences of 
nuclear weapons should unite us all. We therefore hope 
that the Conference on the Humanitarian Impact of 
Nuclear Weapons in Vienna in December will mark a 
real change of direction in international discussions on 
nuclear weapons.

Looking beyond our region, we are currently 
witnessing a further rise of extremism in the name of 
religion, and a new development — foreign terrorist 
fighters who come from Western countries and travel 
to the Middle East in order to join the fight. There 
is no time to lose; we must actively address what is 
happening in northern Iraq, where the so-called Islamic 
State of Iraq and the Levant is attempting to wipe out 
entire religious communities, where children are being 
beheaded, mothers raped and fathers hanged because of 
their beliefs.

In Europe, we estimate that there are thousands of 
foreign fighters with European passports. In our case, 
there are more than 140 people from Austria fighting 
in the name of a so-called holy war. We all know that 
the terrorist organizations operate worldwide. They 
get their terrorist fighters by recruiting globally. They 
finance themselves through global networks. They 
buy arms and other resources on a global scale. And 
they use, or rather abuse, the global communication 
networks to their benefit.

How is it possible that terrorist organizations have 
access to financial and economic resources that allow 
them to operate so effectively? How is it possible that 
we allow terrorist organizations to abuse the right to 
freedom of expression by showing their barbaric acts 
on social media? And how is it possible that they are 
able to recruit new fighters within our societies?

We all, Governments and the private sector as well, 
have a duty to develop preventive measures within our 
societies to stop the flow of foreign terrorist fighters, 
to cut off financial support to their organizations and 
to put an end to the abuse of social media networks 
by developing forms of voluntary self-restriction for 
those networks. The adoption of Security Council 
resolution 2178 (2014) this week was an important first 
step, but now we must implement it. And we should 
always remind ourselves that the battle lines in this 
confrontation are not limited to Iraq or Syria. They run 
through our own Western societies.

My generation in Austria was privileged to grow 
up in freedom from fear and from want. There are, of 
course, other stories to be told of young people growing 
up in Afghanistan or the Central African Republic, for 
example. Today half of the world’s population is under 
25 years of age, and many of them lack adequate nutrition, 
health care, education and jobs. All in all, those are not 
great prospects for life. The work of the United Nations 
on development is therefore crucial to lifting millions 
of people out of poverty, helping the hungry and the 
sick and educating new generations around the world. 
The United Nations needs and deserves our support, 
and I can assure the Assembly that Austria fully stands 
behind the post-2015 development agenda.

But we must also ensure that respect for human 
rights and the rule of law receive proper attention. Only 
a society that respects the rights of its citizens can enable 
each individual to develop his or her potential. We are 
therefore very pleased to be organizing the Second 
United Nations Conference on Landlocked Developing 
Countries, to be held in Vienna in November. And we 
are honoured that Secretary-General Ban Ki-moon has 
agreed to attend the Conference.

I am aware that the list of challenges that the 
international community and the United Nations are 
facing is long: the situations in Iraq, Ukraine, Syria, 
Gaza, the Central African Republic and Mali and the 
outbreak of the Ebola disease, to name just a few. In 
view of those challenges, the United Nations needs and 
deserves our full support. I want to especially thank 
Secretary-General Ban Ki-moon for his tireless efforts 
at the helm of the United Nations. I can assure him 

that Austria remains committed to working actively 
within the United Nations and its bodies to support his 
work and to address our global challenges, whether as 
peacekeepers, through our presidency of the Economic 
and Social Council or as a member of the Human 
Rights Council. We are particularly proud to host the 
United Nations Office at Vienna, which has become 
an Austrian landmark. Austria has a long tradition of 
building bridges and serving as a place for international 
dialogue. We will continue to do so in the future and to 
offer our contribution to making the world a little bit 
safer and better for the generations to come.
